Exhibit 10.3
 
 
MODIFICATION NO. 3 TO LOAN AND SECURITY AGREEMENT


This Modification No. 3 to Loan and Security Agreement (“Third Modification”) is
executed as of June __, 2014 (the “Third Modification Effective Date”), by and
among Partners for Growth III, L.P., a Delaware limited partnership corporation
(“PFG”) with its principal place of business at 150 Pacific Avenue, San
Francisco, California 94111, and each of Advanced Photonix, Inc., a Delaware
corporation (“API”) and Picometrix, LLC, a Delaware limited liability company
(“Picometrix”), each with its principal place of business at 2925 Boardwalk, Ann
Arbor, MI 48104 (individually and collectively, jointly and severally,
“Borrower”).


RECITALS
 
A.           PFG and Borrower have entered into that certain Loan and Security
Agreement, dated as of February 8, 2013 (as the same may from time to time be
amended, modified, supplemented or restated, the “Loan Agreement”), pursuant to
which PFG has made available to Borrower, among other credit accommodations, a
term loan in the original principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000).
 
B.           PFG and Borrower entered into that certain Forbearance Agreement
dated as of February 10, 2014 (the “Forbearance”) to address a Borrower
financial covenant default under Section 5 of the Schedule to the Loan
Agreement, and the Forbearance Period under the Forbearance expired on the First
Modification Effective Date (as defined below).
 
C.           PFG and Borrower entered into that certain Waiver and Modification
dated March 5, 2014 (the “First Modification Effective Date” and such Waiver and
Modification, the “First Modification”) to permit a waiver of past defaults and
to temporally reset financial covenants.
 
D.           PFG and Borrower entered into that certain Modification No. 2 to
Loan and Security Agreement dated April 30, 2014 (the “Second Modification
Effective Date” and such Waiver and Modification, the “Second Modification”) to
make certain modifications to the financial covenants set forth in Section 5 of
the Schedule.
 
E.           Borrower has notified PFG that it has raised additional equity
financing and PFG is willing to make certain changes to the financial covenants
and waive certain fees due to the consummation of the equity financing as
described by Borrower;
 
NOW THEREFORE, in consideration of the agreements and covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.           DESCRIPTION OF EXISTING INDEBTEDNESS:  Among other Obligations and
indebtedness which may be owing by Borrower to PFG, Borrower is indebted to PFG
pursuant to, among other documents, the Loan Agreement.  The Loan Agreement
provides for a term loan in the principal amount of $2,500,000, of which
$1,547,619 in principal amount (the “Loan”) is outstanding on the date
hereof.  Defined terms used but not otherwise defined herein shall have the same
meanings set forth in the Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           DESCRIPTION OF COLLATERAL. Repayment of Obligations is secured by
the Collateral, as described in the Loan Agreement and in the Intellectual
Property Security Agreement and Collateral Agreements and Notices of even date
with the Loan Agreement (the “IP Security Agreements”). Hereinafter, the
above-described Loan Agreement, IP Security Agreements, Cross Corporate
Continuing Guaranty and Security Agreement and Representations and Warranties,
together with all other documents securing repayment of the Indebtedness or
otherwise executed in connection with the Loan Agreement shall be referred to as
the "Existing Loan Documents".


3.           MODIFICATIONS TO LOAN AGREEMENT.
 
              3.1           Waiver of Fee.  Section 9 of the Second Modification
requiring Borrower to pay PFG a “Success Fee” shall be of no force and effect
and Borrower shall not be required to pay any fee to PFG under said Section.
 
 
      3.2           New Compliance Certificate. Until otherwise notified by PFG,
the Compliance Certificate required under the Loan Agreement is amended to read
in its entirety as set forth in Exhibit A.
 
              3.3           EBITDA.  The Minimum EBITDA financial covenant
thresholds set forth in Section 5 of the Schedule to the Loan Agreement which
read, prior to the Third Modification Effective Date (based on modifications
made in the Second Modification) as follows:


     Minimum EBITDA:      Borrower shall maintain EBITDA measured monthly on a
rolling (trailing) three-month basis for the month ending the date set forth
below and each of the immediately prior two months ending on the last day of
each such month, of not less than the amounts set forth in the table below for
the each of the monthly periods specified with the date ranges below:



 
Month Ending
Min EBITDA
 
May 31, 2014
($250,000)
 
June 30, 2014
($250,000)
 
July 31, 2014
$1.00
  August 30, 2014 through the Maturity Date  To be agreed upon by Borrowers and
PFG, based on Board approved plan, but no less than July 2014 threshold

 

  “EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) non-cash stock compensation, plus (e) income tax
expense, plus (f) other non-cash items including intangible asset write-offs,
plus (g) non-cash warrant liability expenses, plus (h) the sum of Loan
Modification Fees (only) charged by PFG and Lender in connection with the loan
modifications consummated on or about the Modification Effective Date, in each
case to the extent such items have been deducted from the calculation of Net
Income or less non-cash warrant liability income to the extent added to the
calculation of Net Income.”



shall be amended to read as from the Third Modification Effective Date as
follows:
 
 
2

--------------------------------------------------------------------------------

 
 

 Minimum EBITDA: Commencing with the month ending June 30, 2014, Borrower shall
maintain EBITDA measured monthly on a rolling (trailing) six-month basis (i.e.,
aggregate EBITDA for the month ending the date set forth below and each of the
immediately prior five (5) months ending on the last day of each such month) of
not less than the amounts set forth in the table below for the each of the
monthly periods specified with the date ranges below:

 

 
Month Ending
Min EBITDA
 
June 30, 2014
$(850,000)
 
July 31, 2014 – September 30, 2014
$(300,000)
 
October 31, 2014 – December 31, 2014
$1.00
 
January 31, 2015 - March 31, 2015
$100,000
 
FY 2016
To be agreed upon by Borrowers and PFG, based on Board approved plan, but no
less than $100,000 for each rolling 6-month period.

 

 
“EBITDA” shall mean Borrowers’ (a) Net Income, plus (b) Interest Expense, plus
(c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) non-cash stock compensation, (e)
income tax expense, plus (f) other non-cash items including intangible asset
write-offs, plus (g) non-cash warrant liability expenses to the extent deducted
from the calculation of Net Income or less non-cash warrant liability income to
the extent added to the calculation of Net Income plus (h) modification and
success fees associated with the Sixth Amendment to Loan and Security Agreement
and Waiver, the Seventh Amendment to Loan and Security Agreement, and the
corresponding amendments to the credit facility between Borrowers and PFG.”
 
“Net Income” means, as calculated on a consolidated basis for Borrowers and
their Subsidiaries, if any, for any period as at any date of determination, the
net profit (or loss), after provision for taxes for such period taken as a
single accounting period.

 

 
If at any time there is no Senior Lender, as defined, PFG will work with
Borrower and provide new Financial Covenants that are in substance roughly
equivalent to the aforesaid.

 
 
3

--------------------------------------------------------------------------------

 
 
3.4         Liquidity. As from the Third Modification Effective Date, the
required Liquidity Ratio set forth in Section 5 of the Schedule to the Loan
Agreement for the month of June 2014 and each month thereafter shall be “2.00 to
1.00”.
 
4.           PAYMENT OF FEES AND EXPENSES.  Borrower shall pay to PFG its
reasonable out-of-pocket fees and expenses in connection with this Third
Modification.
 
5.           RATIFICATION OF EXISTING LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of each of
the Existing Loan Documents, as amended, to which it is a party.


6.           REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants
that:
 
(a)         immediately upon execution of this Third Modification and assuming
Borrower's satisfaction of the conditions set forth in Section 9 hereof (i) the
representations and warranties contained in the Existing Loan Documents are
true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (ii) no
Default or Event of Default has occurred and is continuing or would result from
the performance of the Existing Loan Documents as modified hereby;
 
(b)         Borrower has the corporate power and authority to execute and
deliver this Third Modification and to perform its Obligations under the
Existing Loan Documents, as amended by this Third Modification, and the
person(s) executing this Third Modification on behalf of Borrower are duly
empowered to do so;
 
(c)         the articles of incorporation and other formation and organizational
documents of Borrower provided to PFG on the date of the Loan Agreement remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect or, if any such documents
have been amended, supplemented or restated or are no longer true, accurate and
complete, Borrower shall provide true, complete, correct and current versions of
such documents as additional conditions to this Third Modification under Section
9;
 
(d)         the execution and delivery by Borrower of this Third Modification
and the performance by Borrower of its Obligations under the Loan Agreement have
been duly authorized by all necessary corporate action on the part of Borrower;
 
(e)         this Third Modification has been duly executed and delivered by
Borrower and (i) constitutes the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights; and (ii) does not conflict with any law or
regulation or judgment or the organizational documents of Borrower, or any
agreement or document to which Borrower is a party or which is binding upon it
or any of this assets; and (iii) does not require any authorization, approval,
consent, licence or registration in any jurisdiction for its execution,
performance, validity or enforceability;
 
 
4

--------------------------------------------------------------------------------

 
 
(f)          Borrower acknowledges that PFG has acted in good faith and has
conducted in a commercially reasonable manner its relationship with Borrower in
connection with this Third Modification and in connection with the Existing Loan
Documents;
 
(g)         the IP Security Agreements disclose an accurate, complete and
current listing of all Collateral that consists of Intellectual Property (as
defined in said IP Security Agreement) or Borrower has included revised and
updated Intellectual Property schedules as part of an update to the
Representations required in Section 9.3 of this Third Modification; and
 
(h)         Borrower hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in the Representations as last delivered to
PFG, and acknowledges, confirms and agrees the disclosures and information
contained therein have not changed in any Non-Trivial respect as of the date
hereof, or, if the Representations require additional disclosure in order to be
true, accurate and complete in all Non-Trivial respects as of the date hereof,
Borrower shall have provided the update to the Representations required in
Section 9.3.
 
Borrower understands and acknowledges that PFG is entering into this Third
Modification in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
 
7.            NO DEFENSES.  Borrower agrees that, as of the date hereof, it has
no defenses against its legal obligation to pay any and all Obligations.


8.            CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the Loan Agreement, PFG is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Loan Documents,
including as to its proper authorization and execution by Borrower.  Except as
expressly modified pursuant to this Third Modification, the terms of the
Existing Loan Documents remain unchanged and in full force and effect.  PFG's
agreement to modify the Loan Agreement pursuant to this Third Modification in no
way shall obligate PFG to make any future consents, waivers or modifications to
the Obligations.  Nothing in this Third Modification shall constitute a
satisfaction of the Obligations or a waiver of any default under the Existing
Loan Documents.  It is the intention of PFG and Borrower to retain as liable
parties all makers and guarantors of Obligations under the Existing Loan
Documents.  Unless expressly released herein, no maker, endorser, or guarantor
will be released by virtue of this Third Modification.  The terms of this
paragraph apply not only to this Third Modification, but also to all subsequent
loan modification agreements.


9.            CONDITIONS.  The effectiveness of this Third Modification is
conditioned the following (whether satisfied on or before the Third Modification
Effective Date or thereafter, if performance is specified to occur after the
Third Modification Effective Date:
 
 
5

--------------------------------------------------------------------------------

 


9.1           Execution and Delivery.  Borrower and Guarantor shall have duly
executed and delivered a counterpart of this Third Modification to PFG on or
before June ___, 2014.
 
9.2           Payment of PFG Expenses.  Borrower shall pay upon invoice all PFG
Expenses (including all reasonable attorneys’ fees and expenses) incurred in
connection with this Third Modification.
 
9.3           Updates to Borrower Information. If required to render the
Representations as last delivered to PFG true, correct, accurate and complete as
of the date hereof, Borrower shall have delivered to PFG true and current
information and versions of such documents.
 
9.4           Constitutional and Authority Documents. To the extent the same may
have been modified or superseded or are no longer accurate since the date of the
Loan Agreement, PFG shall have received copies, certified by a duly authorized
officer of each Borrower, to be true and complete as of the date hereof, of each
of (i) the governing documents of each Borrower as in effect on the date hereof,
(ii) any necessary resolutions of each Borrower authorizing the execution and
delivery of this Third Modification, the other documents executed in connection
herewith and each Borrower’s performance of all of the transactions contemplated
hereby, and (iii) an incumbency certificate giving the name and bearing a
specimen signature of each individual who shall be so authorized on behalf of
each Borrower.


9.5           Additional Fee Under First Modification. Borrower shall have paid,
when due, the Additional Fee set forth in Section 11 of the First Modification.


For the avoidance of doubt, the failure of any of the conditions set forth in
this Section 9, unless waived by PFG in its sole discretion, shall constitute an
Event of Default.
 
 
6

--------------------------------------------------------------------------------

 
 
10.           RELEASE.  Each Borrower and each Guarantor (each, a “Releasor”)
hereby forever relieves, releases, and discharges PFG and each of its present or
former employees, officers, directors, agents, representatives, attorneys (the
“Indemnitees”), from any and all possible claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs and expenses, actions and causes
of action, of every type, kind, nature, description or character, whether known
or unknown, suspected or unsuspected, absolute or contingent, arising out of or
in any manner connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Third Modification, which any
Releasor or any of their respective partners, members, officers, agents or
employees may now or hereafter have against the Indemnitees, if any, and
irrespective of whether any of the foregoing arise out of contract, tort,
violation of laws or regulations or otherwise, breach of fiduciary duty, breach
of any duty of fair dealing, breach of confidence, breach of funding commitment,
undue influence, duress, economic coercion, violation of any federal or state
securities or Blue Sky laws or regulations, conflict of interest, negligence,
bad faith, malpractice, violations of the racketeer Influenced and Corrupt
Organizations Act, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortuous interference with
corporate governance or prospective business advantage, deceptive trade
practices, libel, slander, conspiracy or any claim relating to the Existing Loan
Documents or the transactions contemplated therein (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner connected with or
related to the Existing Loan Documents, the Recitals hereto, any instruments,
agreements or documents executed in connection with any of the foregoing or the
origination, negotiation, administration, servicing and/or enforcement of any of
the foregoing.  In furtherance of this release, each Releasor expressly
acknowledges and waives any and all rights under Section 1542 of the California
Civil Code, which provides as follows: “A general release does not extend to
claims which the creditor does not know or expect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.” By entering into
this release, each Releasor recognizes that no facts or representations are ever
absolutely certain and it may hereafter discover facts in addition to or
different from those which it presently knows or believes to be true, but that
it is the intention of each Releasor hereby to fully, finally and forever settle
and release all matters, disputes and differences, known or unknown, suspected
or unsuspected; accordingly, if any Releasor should subsequently discover that
any fact that it relied upon in entering into this release was untrue, or that
any understanding of the facts was incorrect, no Releasor shall be entitled to
set aside this release by reason thereof, regardless of any claim of mistake of
fact or law or any other circumstances. Each Releasor acknowledges that it is
not relying upon and has not relied upon any representation or statement made by
PFG with respect to the facts underlying this release or with regard to any of
such party’s rights or asserted rights. This release may be pleaded as a full
and complete defense and/or as a cross-complaint or counterclaim against any
action, suit, or other proceeding that may be instituted, prosecuted or
attempted in breach of this release. Each Releasor acknowledges that the release
contained herein constitutes a material inducement to PFG to enter into this
Third Modification, and that PFG would not have done so but for PFG’s
expectation that such release is valid and enforceable in all events.  Each
Releasor hereby represents and warrants to PFG, and PFG is relying thereon, as
follows: (i) except as expressly stated in this Third Modification, neither PFG
nor any agent, employee or representative of PFG has made any statement or
representation to any Releasor regarding any fact relied upon by any Releasor in
entering into this Third Modification; (ii) each Releasor has made such
investigation of the facts pertaining to this Third Modification and all of the
matters appertaining thereto, as it deems necessary; (iii) the terms of this
Third Modification are contractual and not a mere recital; (iv) this Third
Modification has been carefully read by each Releasor, the contents hereof are
known and understood by each Releasor, and this Third Modification is signed
freely, and without duress, by each Releasor; (v) each Releasor represents and
warrants that it is the sole and lawful owner of all right, title and interest
in and to every claim and every other matter which it releases herein, and that
it has not heretofore assigned or transferred, or purported to assign or
transfer, to any person, firm or entity any claims or other matters herein
released. Borrower shall indemnify PFG, defend and hold it harmless from and
against all claims based upon or arising in connection with prior assignments or
purported assignments or transfers of any claims or matters released herein.
 
 
7

--------------------------------------------------------------------------------

 
 
11.           MISCELLANEOUS.  The quotation marks around modified clauses set
forth herein and any differing font styles, if any, in which such clauses are
presented herein are for ease of reading only and shall be ignored for purposes
of construing and interpreting this Third Modification. The Recitals to this
Third Modification are expressly incorporated by reference herein.


12.           INTEGRATION; CONSTRUCTION.  This Third Modification, the Second
Modification, the First Modification, the Forbearance and the Loan Documents and
any documents executed in connection herewith or therewith or pursuant hereto or
thereto contain the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings, offers
and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Third Modification; except that any financing statements
or other agreements or instruments filed by PFG with respect to Borrower shall
remain in full force and effect. The title of this Third Modification, section
headings and quotation marks around amended provisions are for the readers’
convenience only and shall be ignored for purposes of integration into the Loan
Agreement. This Modification shall be deemed effective as against any and all
Borrower parties that execute and deliver this Forbearance, and the failure of
any such Borrower to so execute and deliver shall not affect the enforceability
of this Third Modification against each Borrower party that does. Each party
hereto has been represented by counsel of their choosing and any claim, defense
or rule of construction to the effect that this Third Modification or any other
Loan Document should be construed against any party shall not apply and is
expressly disclaimed.


13.           INCORPORATION OF PROVISIONS. The provisions of Section 8 of the
Loan Agreement are incorporated by reference herein and made applicable to this
Third Modification.


[Signature Page Follows]


 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Third Modification to be
executed and delivered as of the Third Modification Effective Date.
 


Borrower:
 
ADVANCED PHOTONIX, INC.
 
PFG:
 
PARTNERS FOR GROWTH III, L.P.
                  By      By       
President or Vice President
              Name:      By             
Secretary or Ass't Secretary
 
Title: Manager, Partners for Growth III, LLC
Its General Partner
                          Borrower:                     PICOMETRIX, LLC         
                        By              President                      Name     
       
Richard D. Kurtz
       

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Compliance Certificate
 
 
 
 

--------------------------------------------------------------------------------

 
 
Updated Intellectual Property Schedule


Patents and Trademarks Issued in Fiscal 2014
Patent/Trademark #
Title
Issue
Date
8,436,310
System and method reducing fiber stretch induced timing errors in fiber optic
coupled time domain terahertz systems
May-13
8,457,915
System and method to measure the transit time position(s) of pulses in a time
domain data
Jun-13
2509530
Precision Fiber Attachment
Jul-13
1332068
Terahertz imaging system for examining particles
Nov-13
 
Patents and Trademarks Issued in Prior Years
 
Patent/Trademark #
Title
Issue
Date
8,390,910
Picosecond Optical Delay
Mar-13
5166024
Terahertz Imaging System for Examining Articles
Dec-12
4,218,098
Trademark for T-Gauge
Oct-12
5022032
Pin Photodetector
Jun-12
5021888
Enhanced Photodetector
Jun-12
4980238
High Speed Ingaas Photoconductive Device
Apr-12
2474560
Planar Avalance Photodiode
Mar-12
1131650
Pin Photodetector
Mar-12
200580041877.4
HIGH SPEED INGASS PHOTOCONDUCTIVE DEVICE (CHINA)
Apr-11
1,034,433
PRECISION FIBER ATTACHMENT (SOUTH KOREA)
May-11
HK1106330
HIGH SPEED INGAAS PHOTOCONDUCTIVE DEVICE (HONG KONG)
May-11
4,755,341
HIGHLY DOPED P-TYPE CONTACT FOR HIGH SPEED, FRONT-SIDE ILLUMINATED PHOTODIODE
(JAPAN)
Jun-11
200580023058.7
TERAHERTZ IMAGING SYSTEM FOR EXAMINING ARTICLES (CHINA)
Jun-11
2,025,077
DISPERSION & NONLINEAR COMPENSATOR FOR OPTICAL DELIVERY FIBER (SOUTH KOREA)
Jul-11
2,025,077
DISPERSION & NONLINEAR COMPENSATOR FOR OPTICAL DELIVERY FIBER (AUSTRIA)
Jul-11
2,025,077
DISPERSION & NONLINEAR COMPENSATOR FOR OPTICAL DELIVERY FIBER (GR BRITAIN)
Jul-11
2,025,077
DISPERSION & NONLINEAR COMPENSATOR FOR OPTICAL DELIVERY FIBER (FRANCE)
Jul-11
2,025,077
DISPERSION & NONLINEAR COMPENSATOR FOR OPTICAL DELIVERY FIBER (ITALY)
Jul-11
2,025,077
DISPERSION & NONLINEAR COMPENSATOR FOR OPTICAL DELIVERY FIBER (NETHERLANDS)
Jul-11
2,025,077
DISPERSION & NONLINEAR COMPENSATOR FOR OPTICAL DELIVERY FIBER (SPAIN)
Jul-11
602007015950.4
DISPERSION & NONLINEAR COMPENSATOR FOR OPTICAL DELIVERY FIBER (GERMANY)
Jul-11
2,467,400
FOCUSING FIBER OPTIC (CANADA)
Sep-11
4,833,478
METHOD & APPARATUS TO MONITOR PHASE CHANGES IN MATTER WITH TERAHERTZ RADIATION
(JAPAN)
Sep-11
4,938,221
PLANAR AVALANCHE PHOTODIODE
Mar-12
142,195
HIGHLY-DOPED P-TYPE CONTACT FOR HIGH-SPEED, FRONT-SIDE ILLUMINATED PHOTODIODE
(US)
Apr-05
660,471
HIGHLY-DOPED P-TYPE CONTRACT FOR HIGH-SPEED, FRONT-SIDE ILLUMINATED PHOTODIODE
(KOREA)
Apr-06
726,387
TRADEMARK APPLICATION FOR T-RAY (CANADA)
Oct-08
765,715
HIGHLY-DOPED P-TYPE CONTACT FOR HIGH-SPEED, FRONT-SIDE ILLUMINATED PHOTODIODE
(AUSTRIA)
Jan-04
766,174
ENHANCED PHOTODETECTOR (KOREA)
Oct-07

 
 
2

--------------------------------------------------------------------------------

 
 
Patent/Trademark #
Title
Issue
Date

809,655
METHOD AND APPARATUS TO MONITOR PHASE CHANGES IN MATTER WITH TERAHERTZ RADIATION
(KOREA)
Feb-08
811,365
PLANAR AVALANCHE PHOTODIODE (KOREA)
Feb-08
817,638
FOCUSING FIBER OPTIC (KOREA)
Mar-08
934,665
TRADEMARK APPLICATION FOR T-RAY TRADEMARK (MADRID PROTOCOL)
Aug-07
934,665
TRADEMARK APPLICATION FOR T-RAY TRADEMARK (AUSTRALIA)
Aug-07
1,090,282
A DISPERSIVE PRECOMPENSATOR FOR USE IN AN ELECTROMAGNETIC RADIATION GERNERATION
AND DETECTION SYSTEM (EUROPE)
Oct-10
1,090,282
A DISPERSIVE PRECOMPENSATOR FOR USE IN AN ELECTROMAGNETIC RADIATION GERNERATION
AND DETECTION SYSTEM (AUSTRIA)
Oct-10
1,090,282
A DISPERSIVE PRECOMPENSATOR FOR USE IN AN ELECTROMAGNETIC RADIATION GERNERATION
AND DETECTION SYSTEM (FRANCE)
Oct-10
1,090,282
A DISPERSIVE PRECOMPENSATOR FOR USE IN AN ELECTROMAGNETIC RADIATION GERNERATION
AND DETECTION SYSTEM (GERMANY)
Oct-10
1,090,282
A DISPERSIVE PRECOMPENSATOR FOR USE IN AN ELECTROMAGNETIC RADIATION GERNERATION
AND DETECTION SYSTEM (ITALY)
Oct-10
1,090,282
A DISPERSIVE PRECOMPENSATOR FOR USE IN AN ELECTROMAGNETIC RADIATION GERNERATION
AND DETECTION SYSTEM (NETHERLANDS)
Oct-10
1,090,282
A DISPERSIVE PRECOMPENSATOR FOR USE IN AN ELECTROMAGNETIC RADIATION GERNERATION
AND DETECTION SYSTEM (SPAIN)
Oct-10
1,090,282
A DISPERSIVE PRECOMPENSATOR FOR USE IN AN ELECTROMAGNETIC RADIATION GERNERATION
AND DETECTION SYSTEM (GREAT BRITAIN)
Oct-10
1,113,520
PLANAR AVALANCHE PHOTODIODE (HONG KONG)
Mar-10
1,113,604
OPTICAL DELAY (HONG KONG)
Jan-11
1,115,504
PICOSECOND OPTICAL DELAY (HONG KONG)
Nov-09
1,116,280
HIGHLY-DOPED P-TYPE CONTACT FOR HIGH-SPEED, FRONT-SIDE ILLUMINATED PHOTODIODE
(EP)
Oct-07
1,116,280
HIGHLY-DOPED P-TYPE CONTACT FOR HIGH-SPEED, FRONT-SIDE ILLUMINATED PHOTODIODE
(FRANCE)
Oct-07
1,116,280
HIGHLY-DOPED P-TYPE CONTACT FOR HIGH-SPEED, FRONT-SIDE ILLUMINATED PHOTODIODE
(GREAT BRITAIN)
Oct-07
1,116,280
HIGHLY-DOPED P-TYPE CONTACT FOR HIGH-SPEED, FRONT-SIDE ILLUMINATED PHOTODIODE
(ITALY)
Oct-07
1,116,280
HIGHLY-DOPED P-TYPE CONTACT FOR HIGH-SPEED, FRONT-SIDE ILLUMINATED PHOTODIODE
(GERMANY)
Oct-07
1,230,578
COMPACT FIBER PIGTAIL TERAHERTZ IMAGING SYSTEM (EP)
Aug-06
1,230,578
COMPACT FIBER PIGTAIL TERAHERTZ IMAGING SYSTEM (AUSTRIA)
Aug-06
1,230,578
COMPACT FIBER PIGTAIL TERAHERTZ IMAGING SYSTEM (FRANCE)
Aug-06
1,230,578
COMPACT FIBER PIGTAIL TERAHERTZ IMAGING SYSTEM (ITALY)
Aug-06
1,230,578
COMPACT FIBER PIGTAIL TERAHERTZ IMAGING SYSTEM (GREAT BRITAIN)
Aug-06
1,454,173
FOCUSING FIBER OPTIC (EP)
May-09
1,454,173
FOCUSING FIBER OPTIC (FRANCE)
May-09
1,454,173
FOCUSING FIBER OPTIC (GERMANY)
May-09
1,454,173
FOCUSING FIBER OPTIC (ITALY)
May-09
1,454,173
FOCUSING FIBER OPTIC (NETHERLANDS)
May-09
1,454,173
FOCUSING FIBER OPTIC (GREAT BRITAIN)
May-09
1,570,306
PRECISION FIBER ATTACHMENT (EP)
Aug-08
1,570,306
PRECISION FIBER ATTACHMENT (ITALY)
Aug-08
1,570,306
PRECISION FIBER ATTACHMENT (FRANCE)
Aug-08
1,570,306
PRECISION FIBER ATTACHMENT (GREAT BRITAIN)
Aug-08
1,570,306
PRECISION FIBER ATTACHMENT (AUSTRIA)
Aug-08
1,570,306
PRECISION FIBER ATTACHMENT (GERMANY)
Aug-08

 
 
3

--------------------------------------------------------------------------------

 
 
Patent/Trademark #
Title
Issue
Date

1,794,558
PICOSECOND OPTICAL DELAY (EP)
Sep-09
1,794,558
PICOSECOND OPTICAL DELAY (FRANCE)
Sep-09
1,794,558
PICOSECOND OPTICAL DELAY (GERMANY)
Sep-09
1,794,558
PICOSECOND OPTICAL DELAY (ITALY)
Sep-09
1,794,558
PICOSECOND OPTICAL DELAY (GREAT BRITAIN)
Sep-09
1,794,558
PICOSECOND OPTICAL DELAY (NETHERLANDS)
Sep-09
1,820,219
HIGH SPEED INGAAS PHOTOCONDUCTIVE DEVICE (AUSTRIA)
Jan-11
1,820,219
HIGH SPEED INGAAS PHOTOCONDUCTIVE DEVICE (FRANCE)
Jan-11
1,820,219
HIGH SPEED INGAAS PHOTOCONDUCTIVE DEVICE (GERMANY)
Jan-11
1,820,219
HIGH SPEED INGAAS PHOTOCONDUCTIVE DEVICE (ITALY)
Jan-11
1,820,219
HIGH SPEED INGAAS PHOTOCONDUCTIVE DEVICE (NETHERLANDS)
Jan-11
1,820,219
HIGH SPEED INGAAS PHOTOCONDUCTIVE DEVICE (SPAIN)
Jan-11
1,820,219
HIGH SPEED INGAAS PHOTOCONDUCTIVE DEVICE (GREAT BRITAIN)
Jan-11
1,820,219
HIGH SPEED INGAAS PHOTOCONDUCTIVE DEVICE (HONG KONG)
Jan-11
1,820,219
HIGH SPEED INGAAS PHOTOCONDUCTIVE DEVICE (EUROPE)
Jan-11
1,963,580
PICOMETRIX TRADEMARK
Mar-96
2,345,153
HIGHLY-DOPED P-TYPE CONTACT FOR HIGH-SPEED, FRONT-SIDE ILLUMINATED PHOTODIODE
(CANADA)
Mar-04
2,350,065
A DISPERSIVE PRECOMPENSATOR FOR USE IN AN ELECTROMAGNETIC RADIATION GERNERATION
AND DETECTION SYSTEM (CANADA)
Jan-11
2,396,695
METHOD AND APPARATUS TO MONITOR PHASE CHANGES IN MATTER WITH TERAHERTZ RADIATION
(CANADA)
Apr-10
3,561,696
TRADEMARK – T-RAY
Jan-09
3,561,697
TRADEMARK – T-RAY 2000
Jan-09
3,561,698
TRADEMARK – T-RAY 4000
Jan-09
4,180,824
COMPACT FIBER PIGTAIL TERAHERTZ IMAGING SYSTEM (JAPAN)
Sept-08
4,436,915
PRECISION FIBER ATTACHMENT (JAPAN)
Jan-10
4,717,946
THIN LINE JUNCTION PHOTODIODE (by Predecessor Co.)
Jan-88
4,782,382
HIGH QUANTUM EFFICIENCY PHOTODIODE DEVICES (by Predecessor Co.)
Nov-88
5,021,854
SILICON AVALANCHE PHOTODIODE ARRAY
Jun-91
5,057,892
LIGHT RESPONSIVE AVALANCHE DIODE
Oct-91
5,146,296
DEVICES FOR DETECTING AND/OR IMAGING SINGLE PHOTOELECTRON
Sep-92
5,308,989
TRADEMARK APPLICATION FOR T-GAUGE (JAPAN)
Mar-10
5,311,044
AVALANCHE PHOTOMULTIPLIER TUBE
May-94
5,477,075
SOLID STATE PHOTODETECTOR WITH LIGHT RESPONSIVE REAR FACE
Dec-95
5,757,057
LARGE AREA AVALANCHE ARRAY
May-98
5,801,430
SOLID STATE PHOTODETECTOR WITH LIGHT RESPONSIVE REAR FACE
Sep-98
6,005,276
SOLID STATE PHOTODETECTOR WITH LIGHT RESPONSIVE REAR FACE
Dec-99
6,029,988
COMPACT FIBER PIGTAILED TERAHERTZ IMAGING SYSTEM (GREAT BRITAIN)
Aug-06
6,111,299
ACTIVE LARGE AREA AVLANCHE PHOTODIODE ARRAY
Aug-00
6,262,465
HIGHLY-DOPED P-TYPE CONTACT FOR HIGH-SPEED, FRONT-SIDE ILLUMINATED PHOTODIODE
Jul-01
6,320,191
A DISPERSIVE PRECOMPENSATOR FOR USE IN AN ELECTROMAGNETIC RADIATION GENERATION
AND DETECTION SYSTEM
Nov-01
6,816,647
COMPACT FIBER PIGTAILED TERAHERTZ IMAGING SYSTEM
Nov-04
6,849,852
SYSTEM AND METHOD FOR MONITORING CHANGES IN STATE OF MATTER WITH TERAHERTZ
RADIATION
Feb-05
6,936,821
AMPLIFIED PHOTOCONDUCTIVE GATE
Aug-05
7,039,275
FOCUSING FIBER OPTIC
May-06

 
 
4

--------------------------------------------------------------------------------

 
 
Patent/Trademark #
Title
Issue
Date

7,078,741
HIGH-SPEED ENHANCED RESPONSIVITY PHOTO DETECTOR
Jul-06
7,263,266
PRECISION FIBER ATTACHMENT
Aug-07
7,348,607
PLANAR AVALANCHE PHOTODIODE
Mar-08
7,348,608
PLANAR AVALANCHE PHOTODIODE
Mar-08
7,449,695
TERAHERTZ IMAGING SYSTEM FOR EXAMINING ARTICLES
Nov-08
7,468,503
PIN PHOTODETECTOR
Dec-08
7,572,021
TRADEMARK APPLICATION FOR T-GAUGE (CHINA)
Feb-11
8,452,427
TRADEMARK APPLICATION FOR T-GAUGE
Mar-10
8,493,256
TRADEMARK APPLICATION FOR T-RAY 4000
Feb-10
602005016704.8
PICOSECOND OPTICAL DELAY (GERMANY)
Sep-09
602005026049.8
HIGH SPEED INGASS PHOTOCONDUCTIVE DEVICE (GERMANY)
Jan-11
ZL02825106.7
FOCUSING FIBER OPTIC (CHINA)
Apr-09
ZL03803039.X
ENHANCED PHOTODETECTOR (CHINA)
Apr-09
ZL2003801087.X
PRECISION FIBER ATTACHMENT (CHINA)
Mar-09
ZL200480015226
PIN PHOTODETECTOR (JAPAN)
Jun-09
ZL200480043236
PLANAR AVALANCHE PHOTODIODE (CHINA)
May-09
ZL200580033244
PICOSECOND OPTICAL DELAY (CHINA)
Jan-10
HK1085841
ENHANCED PHOTODETECTOR (HONG KONG)
Dec-09
HK1086340
FOCUSING FIBER OPTIC (HONG KONG)
Feb-10
HK1090282
PIN PHOTODETECTOR (HONG KONG)
Oct-10
HK1095637
PRECISION FIBER ATTACHMENT (HONG KONG)
Apr-10
HK1097957
PIN PHOTODETECTOR (HONG KONG)
Mar-10

 
 
5


